Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-20 are pending.   

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO AIR
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2021 has been entered. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per claim 1, suppose there exists only two application components. In one scenario the two application components have one explicit dependency. Then how could they also have one or more implicit dependencies? 

As per claim 2, it is not clear how the recited “a nested…component” in ll. 4-5 is the same or different than “a nested…components” recited in claim 1, ll. 7-8.

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “determining…” limitation recited in ll. 10-11 can be considered a mental process (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. cloud environment, virtual computing resources, application components, application blueprint, topology, non-transitory computer-readable storage medium, instructions, computer system, memory, processor) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more 

As per claims 2-7, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 recite the same abstract idea of claim 1. Claims 2-7 recite 

As per claims 8-20, they have similar limitations as claims 1-7 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wipfel et al. (US 2011/0126207) (hereinafter Wipfel as previously cited) in view of Leathers et al. (US 2003/0182656) (hereinafter Leathers as previously cited) in view of Gupta et al. (US 2012/0151198) (hereinafter Gupta as previously cited) in view of Demant et al. (US 2012/0023154) (hereinafter Demant).

As per claim 1, Wipfel teaches the invention substantially as claimed including method of managing deployment of an application ([0067]; [0070]; [0072]; [0097] deploy applications) in a virtual machines in cloud infrastructure), the method comprising: 
	receiving an application blueprint that specifies one or more virtual computing resources and application components (abstract; [0114]; [0130]-[0131]; [0134] service blueprint provisions and manages services describing parameters for virtual machines and resources allocated to host a requested service as well as software components needed to support any applications), and defines a topology of the application components to execute on the one or more virtual computing resources, ([0123] blueprints are referenced to match virtual machines with certain tasks and execute appropriate job sequences on deployed virtual machines to comply with the blueprints); 
	determining tasks for the application components to be executed for deploying the application components on the virtual computing resources ([0074]; [0077]; distribute loads across different virtual machines and manage applications and services deployed on virtualized resources and [0082]; [0098]; [0102]; [0121]; [0132] determine applicable policies, criteria, constraints, and service levels for deployment and determine whether the system can provision a request based on available resources).

Wipfel does not explicitly teach:	the topology specifying one or more explicit dependencies between the application components and one or more implicit dependencies between the application components based on a nested or layered relationship between the application components to indicate an installation order of the application components during deployment;

However, Leathers teaches the topology specifying one or more explicit dependencies between the application components and one or more implicit dependencies between the application components to indicate an installation order of the application components during deployment ([0007] and [0074] explicit/implicit dependencies and dependency policies that express dependencies within and between application components that specify the sequence in which application entities should be installed in the target environment and see also paragraph 48 of the instant office action for further discussion);
Leathers and Wipfel are both concerned with deployment plans for the execution of tasks. Wipfel teaches executing a deployment plan for executing tasks based on a topology while Leathers teaches that dependencies indicate an installation order of application components. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wipfel as taught by Leathers because it would provide a way to install application components/entities in a target environment in a sequence based on application component/entity dependencies.

Wipfel and Leathers do not explicitly teach:
	explicit and implicit dependencies between the application components based on a nested or layered relationship between the application components;


However, Gupta teaches executing a deployment plan for executing the tasks in an order specified based on the one or more explicit dependencies and the one or more implicit dependencies (fig. 10; [0035]; [0065]; [0069]; [0075]; [0083]; [0092] explicit and implicit dependencies influence task execution / workflow execution for an executable plan).

Gupta and Wipfel are both concerned with deployment plans for the execution of tasks. Wipfel teaches executing a deployment plan for executing tasks based on a topology while Gupta teaches executing tasks in an order specified based on dependencies. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wipfel and Leathers as taught by Gupta because it would provide a way to create an executable plan comprising task/workflow execution based on dependencies.

Wipfel, Leathers, and Gupta do not explicitly teach explicit and implicit dependencies between the application components based on a nested or layered relationship between the application components.

However, Demant teaches explicit and implicit dependencies between the application components based on a nested or layered relationship between the application components (fig. 3; [0027]; [0055]-[0057]; [0066]-[0068] nested dependent relationships among the different application components some of which are direct and others are indirect).

Demant and Wipfel are both concerned with the execution of computing tasks. Wipfel teaches executing a deployment plan for executing tasks based on a topology while Demant teaches different application components having direct and indirect dependent relationships. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wipfel, Leathers, and Gupta as taught by Demant because it would avoid the potential problem of delayed processing of the application components and the underutilization of computing resources by resolving the dependencies between the application components.

As per claim 2, Demant teaches wherein the one or more implicit dependencies define that a first set of tasks in a first application component cannot be completed prior to execution of a second set of tasks in a second application component via a nested or layered relationship between the first application component and the second application component ([0051] and [0059] nested relationship among components whereby for example a first component can have an execution dependency on a second component where the execution of at least a portion of the first component cannot occur without execution of at least a portion of the second component).

As per claim 3, Demant teaches wherein the deployment plan further comprises: determining that all tasks for deploying the first application component are to be completed prior to execution of any task of the second application component ([0051] and [0059] nested relationship among components whereby for example a first component can have an execution dependency on a second component where the execution of at least a portion of the first component cannot occur without execution of at least a portion of the second component), wherein the topology of the application components specifies that the second application component is contained within the second first application component (fig. 3).

As per claim 4, Wipfel further teaches wherein the first application component and the second application component are hosted on different virtual computing resources ([0079]; [0087] automate workloads across various virtualized resources) while Demant teaches determining that a task of a first application component is to be completed prior to execution of a task of a second application component recited in claim 17 ([0051] and [0059] nested relationship among components whereby for example a first component can have an execution dependency on a second component where the execution of at least a portion of the first component cannot occur without execution of at least a portion of the second component).

As per claim 5, Wipfel further teaches wherein executing the deployment plan further comprises: determining that a plurality of tasks of a first application component is to be completed on each virtual computing resource in a cluster of virtual computing resources prior to execution of a task of a second application component ([0072]; [0099]-[0100]; [0119] clustering of virtualized resources).

As per claim 6, Demant teaches wherein the application components comprises three or more application components (fig. 3).

As per claim 7, Demant teaches the nested or layered relationship between the application components implicitly define the one or more implicit dependencies between the application components (fig. 3; [0027]; [0055]-[0057]; [0066]-[0068] nested dependent relationships among the different application components some of which are direct and others are indirect).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 14, Wipfel further teaches wherein the instructions for determining the tasks further comprise instructions for: generating a provisioning request for each node virtual resource specified in the topology (abstract; [0104] approve the provisioning request and reserve virtual computing resources), wherein the provisioning request specifies a definition of cloud computing resources mapped to virtual computing resources defined in the topology ([0071]; [0079]; [0114]; [0119]; [0122]; [0130] define policies for virtual machines and cloud computing environment).

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 20, Demant teaches wherein the one or more explicit dependencies between the application components and one or more implicit dependencies between the application components provide a relationship between the application components that defines an interconnected structure of distributed portions of the application (fig. 3).

Claims 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wipfel in view of Leathers in view of Gupta in view of Demant as applied to claims 8 and 15 respectively above, and further in view of Kelkar et al. (US 2011/0321033) (hereinafter Kelkar as previously cited).

As per claim 13, Wipfel, Leathers, Gupta, and Demant do not explicitly teach wherein determining tasks further comprises: retrieving at least one script configured to deploy an application component, wherein the script is defined in a catalog of predefined application components.

However, Kelkar teaches determining tasks further comprises: retrieving at least one script configured to deploy an application component ([0070]; [0073]; [0091] script for provisioning for deployment), wherein the script is defined in a catalog of predefined application components ([0035]; [0059]; [0070]; [0091] packaged scripts and predefined scripts).

Kelkar and Wipfel are both concerned with blueprint deployment plans in a virtualized environment. Wipfel teaches deploying blueprints in a virtualized environment while Kelkar teaches utilizing scripts to deploy blueprints in a virtualized environment. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wipfel, Leathers, Gupta, and Demant as taught by Kelkar because it would provide a way to automate the deployment of blueprints in a virtualized environment via use of scripts. 

As per claim 19, it has similar limitations as claim 13 and is therefore rejected using the same rationale.

Response to Arguments
All of Applicant's arguments have been fully considered. Some of the arguments are moot in view of the new grounds of rejection. The remaining arguments explained below are not persuasive.

On pg. 2-3 of the Remarks Applicant argues that Leathers describes determining explicit or implicit dependencies between application content and an environment. The examiner respectfully disagrees. Applicant has failed to realize that what Leathers really teaches is identifying dependencies between application components attempting to be installed in a target environment and pre-existing application components within the target environment. Thus while [0007] of Leathers discusses dependencies between application components and environments, a closer and more careful reading of the rest of Leathers reveals that the dependencies are in actuality between application components attempting to be installed in the target environment and application components already existing within the target environment. More specifically [0097] of Leathers discloses resolving conflicts between content in the target environment and content in the application package attempting to move into the target environment. [0100]-[0101] of Leathers also discuss scenarios in which application content attempting to move into the target environment conflicts with an application entity that already exists within the target environment. One case could allow the user to change application components that could cause conflicts before installation of the application component to the target environment. Thus 

Citation of Relevant Prior Art
The prior art made of record below but not relied upon is considered pertinent to Applicant’s disclosure because they all teach the concept of a topology of implicit and explicit dependencies among application components based on a nested or layered relationship between the application components:

Smith et al. (US 2012/0124558) [0027]
Nolterieke et al. (US 2011/0154313) [0044]
Gupta et al. (US 2010/0293168) [0002]
Reynolds et al. (US 2011/0202922) [0067]
Dorn et al. (US 2008/0082966) [0014]
Sarkar et al. (US 2007/0061354) [0047]


Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 1, 2021